MEMORANDUM **
Federal prisoner Juan Manuel Jacquez appeals pro se from the district court’s judgment dismissing his motion under 28 U.S.C. § 2255 as barred by the waiver provision contained in his plea agreement. *584Jacquez pleaded guilty to conspiracy to distribute and to possess with intent to distribute methamphetamine, and was sentenced to 87 months in the custody of the Bureau of Prisons. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We review de novo the dismissal of a § 2255 motion, cf. United States v. Shimoda, 334 F.3d 846, 848 (9th Cir.2003) (reviewing de novo a waiver of the right to appeal), and we affirm.
Through his plea agreement, Jacquez explicitly waived the right to file a § 2255 motion. Jacquez appears to contend that his plea was not voluntary because counsel did not advise him of the immigration consequences of his plea. But counsel was not ineffective for that reason, see United States v. Fry, 322 F.3d 1198, 1200-01 (9th Cir.2003), and the plea colloquy indicates that before entering his plea Jacquez understood it might lead to his deportation. Jacquez also appears to contend that his plea was not voluntary because counsel did not furnish him with a copy of either the indictment or discovery material. Yet the plea colloquy indicates that he understood the nature of the charges against him. We therefore conclude that his plea was voluntary. See United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990). We therefore affirm the district court’s dismissal in light of the valid waiver of the right to file a § 2255 motion. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 198, 163 L.Ed.2d 188 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.